DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is in response to amendments filed with AFPC 2.0 request dated 3/22/2021. Claims 1, 15, 18, and 20 have been amended. Claims 1-15,18, and 20-21 are pending. The amendments are entered.
The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments in view of the current amendments have been fully considered and are persuasive. The prior art rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Kinjo et al. (20030133497) discloses processing a data stream for high speed wireless transmission between a transmitting unit and a receiving unit in which subsequent transmissions after an HARQ are comprised of different redundancy 

Lee et al. (20140098761) discloses a HARQ ID #0 includes four bundled TTIs 205, an ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission.

Wang et al. (20170230149) discloses a transmitting STA may retransmit the last version of the packet associated with the HARQ process to the receiving STA, e.g., using a lower MCS, if no ACK or NACK has been received from the receiving STA when the HARQ_Timeout counter expires.

However, with respect to independent claim 1, and similarly independent claims 15 and 18, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “transmitting the plurality of different redundancy versions for the block of data in a first sequence order in a first time period; and transmitting independent of ACK/NACK signaling the same plurality of different redundancy versions for the block of data transmitted in the first time period in a second sequence order in a second time period directly proceeding the first time period without any gap in time between the first time period and the second time period, wherein the second sequence order is different from the first sequence order”.



Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111